                   IN THE UNITED STATES DISTRICT COURT
                                                                            FILED
          FOR THE DISTRICT OF SOUTH CAROLINA
                                                                       NOV I 9 2018

JOHN VAUGHN

          Petitioner

V.                                       CASE NO.   u ~ \ \.- cr . . 00005-D- -~
UNITED STATES OF AMERICA

          Respondent



                   MOTION TO SEAL RECORD



          Comer now John     yaughn_p~o    se Petitioner humbly

requesting that the Court grant this motion to seal the record

and remove the information from LEXIS NEXIS.

                   ARGUMENT AND SUPPORTING FACTS

Part A.

$upporting Facts.

          The Petitioner filed for the Honorable Court's

consideration a motion pursuant to 18 U.S.C.             §   3582(2) (c).

The Court denied this motion and along with approximately 30

other decisions published them on LEXIS NEXIS.                THE LEXIS

NEXIS. SYSTEM is the service installd in the by the Federal

Bureau of Prisons on the Inmate Electronic Law Library system,_

that allow inmates access to the service in preparing their

cases.

          The Petitione,r. was origina_lly sentenced by the

Honorable Court to a term of imprisonment of 252 months with a
                         •     I     •        •




three year term of supervised release imposed.

           This sentence partially was based on the Petitioner's
          Case 7:11-cr-00085-D Document 104 Filed 11/19/18 Page 1 of 3
                                                                                      J
subst~ntial       assistance, in which the Government moved for and

the Court granted pursuant to U.S.S.G. § 5Kl.1.

PART B.

Argument to Seal.

           The problem arises from the f a~t that 'the information

contained in Petitioner's substinial assistance is now

contained in the Court's den{a1 of his §3582(c) (2) which is

contained on the inmate law library system.

           This information contaitied in the denial      of the

§3582(c) (2) though true creates a sinificant risk to his

safety and well being.        In a correctional environment a person

who cooperates has additional problems up and above what

already occurs in a correctional environment.

           The publishing of the_ case history in regards to the

Government's motion pursuant to §5Kl.1, is causing _the

Petitioner safety issues.

                              CONCLUSION

           Petitioner contends that publishing the information on

LEXIS NEXIS is a security and safety issue requiring that the

Court seal the proceedings and have the c1te removed from the

NEXIS LEXIS system before it causes the Petitioner harm .•

                      RELIEF REQUESTED

           Petitioner requests that the Court first seal the

record as to the §3582(c) (2), proceedings, as well as the

issue of    ~is    cooperation.contained in the record.    Petitioner

further requests that the Court have the information removed

from the LEXIS system.

           Petitioner humbly prays that the Court will      gran~     the

foregoing and issue any and all appropriate orders.
       Case 7:11-cr-00085-D Document 104 Filed 11/19/18 Page 2 of 3
                             DECLARATIO~


             I John Vaughn do declare under the penalty of          perj~ry

that the foregoing is true and qorrect.pursuant to Title 28

U.S.C.   §   1746 on thisJ.3!.~ay of November 2018.

                                      Respectfully submitted,




                                      Reg. No.    559 (c;~ -o5Co
                                      FCI Edgefield

                                      P.O. Box 725

                                      Edgefield, SC      29824

                    CERTIFICATE OF SERVICE

             I John Vaughn do certify that the following motion to

seal the record was sent via U.S. Mail with First Class

Postage affixed to the Clerk of Court, U.S. District Court,

District of South Carolina,             on this      \3~ day of
November, 2018.



                                      9,&b\/~
                                      ~n    Vaug:n

                                      Reg. No.    55q (ffb-CJS (p
                                      FCI Edgefield

                                      P.O. Box 725

                                      Edgefield, SC      29824




         Case 7:11-cr-00085-D Document 104 Filed 11/19/18 Page 3 of 3
